DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 (and the claim that depends therefrom) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites the limitation “the whole connecting element is not sleeved by the protection sleeve”, this was/is not described in the specification, nor is it shown in the drawings. 
As a first matter there is no literal support for this limitation in the written portion of the specification, the connecting element is never described to have this feature.


    PNG
    media_image1.png
    440
    547
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    301
    466
    media_image2.png
    Greyscale



Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 presents new “rotation chambers”, however there are no “rotation chambers” recited in the specification, nor does there appear to be any element in the drawings that one of ordinary skill in the art would be able to read as “chambers”. Furthermore, applicant’s arguments are silent with respect to which elements of the disclosure applicant believes disclose their newly added “rotation chambers”. For purposes of examination the “rotation chambers” are interpreted (insofar as one of ordinary skill would understand the present disclosure to disclose) as defining the space between the claimed shaft(s) and cover(s), as 132 is shown bare in FIG.3 with 132 then being installed (and ostensibly rotating) in 140 in FIG.4)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the whole connecting element is not sleeved by the protection sleeve” of claim 3 and the “rotation chambers” of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 11-14, 16, 18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton et al. (US 9507388) in view of SU (US 2015/0342068).


A shaft structure comprising:  
a first fixing bracket (e.g. left 28, FIG.1), a second fixing bracket (e.g. right 28, FIG.1), and a plurality of dual-shaft modules (plurality of 30, 34 shown, e.g. FIG.1), each of the first fixing bracket and the second fixing bracket having a one-piece structure (both left 28 formed in a single piece as part of 14, both right 28 formed in a single piece as part of 12 FIG.1) and being connected to all of the plurality of dura-shaft modules (as shown FIG.1), and each of the plurality dual-shaft modules comprising: 
a connecting element (e.g. section(s) inside/between the screw holes of FIG.3 including 42 FIG.4), a first shaft (e.g. left extending between 42, FIG.4), a second shaft (e.g. right extending between 42, FIG.4), a synchronizing element (e.g. 38, FIG.4), a first fixing element and a second fixing element (e.g. end portions of 32 beyond the screw holes, FIG.3), wherein: 
the first shaft and the second shaft are linked to the connecting element (ends of shafts in 42 shown e.g. FIG.4) and rotate with respect to the connecting element (rotation indicated e.g. FIG.3A-FIG.3E); 
the synchronizing element includes a first twill region (e.g. left toothed region of 36, FIG.4) and a second twill region (e.g. right toothed region of 36, FIG.4) connected to the first shaft and the second shaft respectively to synchronize rotations of the first shaft and the second shaft (indicated e.g. FIG.3A-FIG.3E); 
the first twill region including threads (shown e.g. FIG.4) being arranged relative to an axis of the first shaft (e.g. right 36 tilting/rotating with respect to left 42 shown e.g. FIG.3A-FIG.3E), and the second twill region including threads being arranged relative to an axis of the second shaft (e.g. left 36 tilting/rotating with respect to right 42 shown e.g. FIG.3A-FIG.3E);

the second fixing element is fixedly connected to another end of the connecting element  (e.g. right 42 fixed to/part of 32 FIG.4) and fixedly connected to the second fixing bracket (e.g. screws attaching 28 to 32 col 4 lines 11-12), and the second shaft rotates with respect to the second fixing element (indicated e.g. FIG.3A-FIG.3E, FIG.4)
Hampton does not explicitly discuss:
threads being arranged tilt in distribution
SU teaches:
threads being arranged tilt in distribution (“plurality of helical protrusive traces formed in a same helical direction.” Paragraph [0011])
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of SU as pointed out above, in Hampton, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “greater strength”, “higher economic benefit”, improvement in “the problem of impact and friction that occurred to the conventional gear transmission” among other reasons described in greater detail paragraphs {0011]-{0017]), furthermore the utilization of the helix structure of SU in place of 

Regarding claim 2 Hampton discloses:
a protection sleeve (flexible sheath shown but not pointed out covering of FIG.3A-FIG.3E, labeled 40 FIG.3, 44 FIG.4), the protection sleeves connecting adjacent dual-shaft modules (as shown e.g. FIG.3, FIG.4) of the plurality of dual-shaft modules (described col 4 lines 49-50).

Regarding claim 3 (as best understood) Hampton discloses:
the whole connecting element is not sleeved by the protection sleeve (32 clearly shown outside of 40 FIG.3, e.g. 40 cannot sleeve 32 otherwise 40 would block the screws from being inserted into 32 (screws described col 4 lines 12-14)); and 
the first shaft and the second shaft are arranged in the protection sleeve and maintain a clearance between the protection sleeve respectively (at least due to the presence of 38 FIG.3A-FIG.3E).

Regarding claim 4 Hampton discloses:
 the synchronizing element further comprises a synchronizing gear (38, FIG.4); 
the first twill region being arranged in a periphery of the first shaft and connected to the first shaft (shown e.g. FIG.3A), and the second twill region being arranged in a periphery of the second shaft and connected to the second shaft (shown e.g. FIG.3A); and 


Regarding claim 6 Hampton discloses:
the first shaft rotates approximately 180 with respect to the connecting element in a first direction; and 
the second shaft rotates approximately 180 with respect to the connecting element in a second direction; the second direction being opposite to the first direction (demonstrated e.g. FIG.3A-FIG.3E).

Regarding claim 7 Hampton discloses:
 the shaft structure includes four or six dual-shaft modules (four shown FIG.1-eight shown FIG.6).

Regarding claim 8 Hampton discloses:
the synchronizing element further comprises a synchronizing gear (38, FIG.4); 
the first twill region being arranged in a periphery of the first shaft and connected to the first shaft (shown e.g. FIG.3A), and the second twill region being arranged in a periphery of the second shaft and connected to the second shaft (shown e.g. FIG.3A); and 
the synchronizing gear being arranged between the first twill region and the second twill region synchronize rotations of the first shaft and the second shaft (shown e.g. FIG.3A-FIG.3E).

Regarding claim 9 Hampton discloses:

the first twill region being arranged in a periphery of the first shaft and connected to the first shaft (shown e.g. FIG.3A), and the second twill region being arranged in a periphery of the second shaft and connected to the second shaft (shown e.g. FIG.3A); and 
the synchronizing gear being arranged between the first twill region and the second twill region and configured to synchronize the rotations of the first shaft and the second shaft (shown e.g. FIG.3A-FIG.3E).

Regarding claim 11 Hampton discloses:
the first shaft rotates approximately 180 with respect to the connecting element in a first direction; and 
the second shaft rotates approximately 180 with respect to the connecting element in a second direction; the second direction being opposite to the first direction (demonstrated e.g. FIG.3A-FIG.3E).

Regarding claim 12 Hampton discloses:
An electronic device, comprising 
a shaft structure, a first member (e.g. 10, FIG.1), and a second member (e.g. 12, FIG.1), the shaft structure comprising 
a first fixing bracket (e.g. left 28, FIG.1), a second fixing bracket (e.g. right 28, FIG.1), and a plurality of dual-shaft modules (plurality of 30 shown, e.g. FIG.1), each of the first fixing bracket and the second fixing bracket having a one-piece structure (both left 28 formed in a single piece as part of 14, both right 28 formed in a single piece as part of 12 FIG.1) and being 
a connecting element (e.g. section(s) inside/between the screw holes of FIG.3 including 42 FIG.4), a first shaft (e.g. left extending between 42, FIG.4), a second shaft (e.g. right extending between 42, FIG.4), a synchronizing element (e.g. 38, FIG.4), a first fixing element and a second fixing element (e.g. end portions of 32 beyond the screw holes, FIG.3), wherein: 
the first shaft and the second shaft are linked to the connecting element (ends of shafts in 42 shown e.g. FIG.4) and rotate with respect to the connecting element (rotation indicated e.g. FIG.3A-FIG.3E); 
the synchronizing element includes a first twill region (e.g. left toothed region of 36, FIG.4) and a second twill region (e.g. right toothed region of 36, FIG.4) connected to the first shaft and the second shaft respectively to synchronize rotations of the first shaft and the second shaft (indicated e.g. FIG.3A-FIG.3E); 
the first twill region including threads (shown e.g. FIG.4) being arranged relative to an axis of the first shaft (e.g. right 36 tilting/rotating with respect to left 42 shown e.g. FIG.3A-FIG.3E), and the second twill region including threads being arranged relative to an axis of the second shaft (e.g. left 36 tilting/rotating with respect to right 42 shown e.g. FIG.3A-FIG.3E);
the first fixing element is fixedly connected to one end of the connecting element (e.g. left 42 fixed to/part of 32 FIG.4) and fixedly connected to the first fixing bracket (e.g. screws attaching 28 to 32 col 4 lines 11-12), and the first shaft rotates with respect to the first fixing element (indicated e.g. FIG.3A-FIG.3E, FIG.4); and 

Hampton does not explicitly discuss:
threads being arranged tilt in distribution
SU teaches:
threads being arranged tilt in distribution (“plurality of helical protrusive traces formed in a same helical direction.” Paragraph [0011])
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of SU as pointed out above, in Hampton, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “greater strength”, “higher economic benefit”, improvement in “the problem of impact and friction that occurred to the conventional gear transmission” among other reasons described in greater detail paragraphs {0011]-{0017]), furthermore the utilization of the helix structure of SU in place of the spur type gears of Hampton is a simple substitution of one known element for another to obtain predictable results as is described by Su paragraphs [0002]-[0018]).

Regarding claim 13 Hampton discloses:


Regarding claim 14 Hampton discloses:
the first member includes a display screen (24, FIG.1).

Regarding claim 16 Hampton discloses:
the first fixing bracket extends from the first member, and the second fixing bracket extends from the second member (indicated via dotted lines FIG.1).

Regarding claim 18 Hampton discloses:
A device, comprising 
a shaft structure, a first member (e.g. 10, FIG.1), and a second member (e.g. 12, FIG.1), the shaft structure comprising 
a first fixing bracket (e.g. left 28, FIG.1), a second fixing bracket (e.g. right 28, FIG.1), and a plurality of dual-shaft modules (plurality of 30 shown, e.g. FIG.1), each of the first fixing bracket and the second fixing bracket having a one-piece structure (both left 28 formed in a single piece as part of 14, both right 28 formed in a single piece as part of 12 FIG.1) and being connected to all of the plurality of dura-shaft modules (as shown FIG.1), the first member being connected to the first fixing bracket of the shaft structure (shown e.g. FIG.1), and the second member being connected to the second fixing bracket of the shaft structure (shown e.g. FIG.1) (also screws attaching 28 to 32 col 4 lines 11-12)),

a connecting element (e.g. section(s) inside/between the screw holes of FIG.3 including 42 FIG.4), a first shaft (e.g. left extending between 36, FIG.6), a second shaft (e.g. right extending between 36, FIG.6), a synchronizing element (e.g. 38, FIG.4), a first fixing element and a second fixing element (e.g. end portions of 32 beyond the screw holes, FIG.3), wherein: 
the first shaft and the second shaft are linked to the connecting element (ends of shafts in 42 shown e.g. FIG.4) and rotate with respect to the connecting element (rotation indicated e.g. FIG.3A-FIG.3E); 
the synchronizing element includes a first twill region (e.g. left toothed region of 36, FIG.4) and a second twill region (e.g. right toothed region of 36, FIG.4) connected to the first shaft and the second shaft respectively to synchronize rotations of the first shaft and the second shaft (indicated e.g. FIG.3A-FIG.3E); 
the first twill region including threads (shown e.g. FIG.4) being arranged relative to an axis of the first shaft (e.g. right 36 tilting/rotating with respect to left 42 shown e.g. FIG.3A-FIG.3E), and the second twill region including threads being arranged relative to an axis of the second shaft (e.g. left 36 tilting/rotating with respect to right 42 shown e.g. FIG.3A-FIG.3E);
the first fixing element is fixedly connected to one end of the connecting element (e.g. left 42 fixed to/part of 32 FIG.4) and fixedly connected to the first fixing bracket (e.g. screws attaching 28 to 32 col 4 lines 11-12), and the first shaft rotates with respect to the first fixing element (indicated e.g. FIG.3A-FIG.3E, FIG.4); and 
the second fixing element is fixedly connected to another end of the connecting element  (e.g. right 42 fixed to/part of 32 FIG.4) and fixedly connected to the second fixing bracket (e.g. 
Hampton does not explicitly discuss:
threads being arranged tilt in distribution
SU teaches:
threads being arranged tilt in distribution (“plurality of helical protrusive traces formed in a same helical direction.” Paragraph [0011])
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of SU as pointed out above, in Hampton, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “greater strength”, “higher economic benefit”, improvement in “the problem of impact and friction that occurred to the conventional gear transmission” among other reasons described in greater detail paragraphs {0011]-{0017]), furthermore the utilization of the helix structure of SU in place of the spur type gears of Hampton is a simple substitution of one known element for another to obtain predictable results as is described by Su paragraphs [0002]-[0018]).

Regarding claim 21 Hampton discloses:
the protection sleeve has an interference fit with the connecting element (44 “snaps onto” 42 described col 5 line 8).

Regarding claim 22 Hampton discloses:
the connecting element includes two rotation chambers (e.g. left and right open sections of 40 FIG.3); the first shaft and the second shaft are installed in different ones of the two rotation chambers (as would be understood from e.g. FIG.3), respectively; and the first shaft and the second shaft are configured to rotate inside the two rotation chambers (e.g. rotation alongside 36 FIG.3), causing the connecting element rotating with respect to the first shaft and the second shaft (e.g. rotation along the “axis of rotation” col 5 lines 9-10).

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton et al. (US 9507388) in view of SU (US 2015/0342068) in further view of Chao (US 2008/0184530).
Regarding claim 5 Hampton as modified discloses:
the first fixing element is connected to the first fixing bracket; and the second fixing element is connected to the second fixing bracket (by e.g. screws, col 4 line 12)
Hampton does not explicitly disclose:
riveting or welding
Chao discusses:
“The binding element 3 may be, for example, a bolt, a rivet, or other functionally equivalent devices, so long as it is able to fix and hold the first and the second leaf portions 1, 2 in place.”
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chao as pointed out above, in 
further utilization of rivets, such as in Chao, in place of screws, such as Hampton, would be a simple substitution of one known element for another to obtain predictable results of securing two bodies together.

Regarding claim 10 Hampton as modified discloses:
the first fixing element is connected to the first fixing bracket; and the second fixing element is connected to the second fixing bracket (by e.g. screws, col 4 line 12)
Hampton does not explicitly disclose:
riveting or welding
Chao discusses:
“The binding element 3 may be, for example, a bolt, a rivet, or other functionally equivalent devices, so long as it is able to fix and hold the first and the second leaf portions 1, 2 in place.”
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chao as pointed out above, in Hampton, as one having ordinary skill in the art would have would have recognized the teaching, 
further utilization of rivets, such as in Chao, in place of screws, such as Hampton, would be a simple substitution of one known element for another to obtain predictable results of securing two bodies together.

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton et al. (US 9507388) in view of SU (US 2015/0342068) in further view of Lombardi (US 2015/0241978).
Regarding claim 15 Hampton as modified discloses:
The electronic device according to claim 12
Hampton does not explicitly disclose:
the second member includes a display screen
Lombardi teaches
the second member includes a display screen (note that both members include display 108, FIG.1)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Lombardi as pointed out above, in Hampton, as one having ordinary skill in the art would have would have recognized the teaching, 

Regarding claim 17 Hampton as modified discloses:
 the first member includes a display screen (24, FIG.1)
Hampton does not explicitly disclose:
the second member includes a display screen
Lombardi teaches
the second member includes a display screen (note that both members include display 108, FIG.1)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Lombardi as pointed out above, in Hampton, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: the largest display possible (e.g. the stretching of the single display over the length of two halves of a foldable housing as opposed to only one half of the housing).

Response to Arguments
Applicant's arguments filed 2021-01-27 have been fully considered but they are not persuasive. The action above points out where the art already of record discloses the limitations added in amendment (insofar as they would be understood by one of ordinary skill in the art where new matter has been introduced).
Regarding applicant’s arguments with respect to the 112 rejection of claim 3:
As a first point, applicant is reminded that the exact requirement set forth by 35 U.S.C. 112(a) is” The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”(emphasis added), however applicant argues: “the specification of the present application does not disclose that the claimed ‘connecting element’ must include the circled portions” (emphasis original), and so applicant admits that there is no full, clear, concise, and exact term that excludes the circled portions of 131 from being inside of 140, nor that describes 131 as being entirely outside 140, and furthermore the drawings as drafted suggest that the circled portions are portions of 131 as one of ordinary skill in the art would understand them/it. Applicant must rely on an inference that there is a possibility that the pointed out portions are not part of 131; this is not full, clear, concise, or exact. One of ordinary skill in the art would understand the portions pointed out in annotated FIG.3, and FIG.5 are part of 131, and as such the specification/drawings does not reasonably convey to one of ordinary skill in the art that the whole of 131 is not sleeved by 140, further please note: “The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative 

Applicant argues: “However, as shown in at least FIG.1 of Hampton, the ‘hinge attachment points 28’ are separated from each other, i.e., having a discrete structure” (emphasis original)
Applicant is reminded that claims are interpreted in light of the specification (MPEP 2111), and it is noted that much like there are two attachment sites 28 along the edges of 12 and 14 of Hampton, so too does the present application have a plurality of attachment sites between 131 and 110/120. One of ordinary skill in the art reading the claims in light of the specification would understand that the two left 28 form a single fixing bracket that discloses the first fixing bracket, and the two right 28 form a single fixing bracket that discloses the second fixing bracket, with all 28 connecting to all 30/34 in the same manner as 110 and 120 to 131 of the present application.

Regarding the rejection of claim 3 under 35 U.S.C.103:
Applicant admits that “according to Hampton, the ‘sections of [hinge] 32 inside/between screw holes… including 42’ is at least partially enclosed in the sheath cover 40”
And so applicant concedes that there are section of 32 at least partially not enclosed in the sheath cover 40, and as FIG.3 clearly shows the screw receiving portions of 32 not being sheathed by 40 (not least because they must be uncovered/unsleeved from 40 in order to receive the screws described col 4 lines 12-14) Hampton discloses the argued limitation(s)/claim.

Regarding applicant’s arguments with respect to the newly added claims:
The action above points out where the newly added claims are disclosed by the art already of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THERON S MILLISER/            Examiner, Art Unit 2841                                                                                                                                                                                            

/ADRIAN S WILSON/            Primary Examiner, Art Unit 2841